Case 2:20-bk-18106-WB   Doc 1 Filed 09/03/20 Entered 09/03/20 11:31:51   Desc
                        Main Document     Page 1 of 9
Case 2:20-bk-18106-WB   Doc 1 Filed 09/03/20 Entered 09/03/20 11:31:51   Desc
                        Main Document     Page 2 of 9
Case 2:20-bk-18106-WB   Doc 1 Filed 09/03/20 Entered 09/03/20 11:31:51   Desc
                        Main Document     Page 3 of 9
Case 2:20-bk-18106-WB   Doc 1 Filed 09/03/20 Entered 09/03/20 11:31:51   Desc
                        Main Document     Page 4 of 9
Case 2:20-bk-18106-WB   Doc 1 Filed 09/03/20 Entered 09/03/20 11:31:51   Desc
                        Main Document     Page 5 of 9
Case 2:20-bk-18106-WB   Doc 1 Filed 09/03/20 Entered 09/03/20 11:31:51   Desc
                        Main Document     Page 6 of 9
Case 2:20-bk-18106-WB   Doc 1 Filed 09/03/20 Entered 09/03/20 11:31:51   Desc
                        Main Document     Page 7 of 9
Case 2:20-bk-18106-WB   Doc 1 Filed 09/03/20 Entered 09/03/20 11:31:51   Desc
                        Main Document     Page 8 of 9
Case 2:20-bk-18106-WB   Doc 1 Filed 09/03/20 Entered 09/03/20 11:31:51   Desc
                        Main Document     Page 9 of 9
